DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teletia (US 2016/0154866 A1), hereafter “Teletia”, and in view of Crawford et al. (US 2017/0154039 A1), hereinafter “Crawford”. 

As per claim 1, Teletia teaches a system that implement data manipulation language on Hadoop execution procedures comprising: 
“a user interface that receives user input, a memory component that stores data manipulation data” at [0032] and Fig. 1;
(Teletia teaches a user interface that receive query input, wherein the query specify data manipulations such as delete, insert, and update)
“a computer server coupled to the user interface and the memory, the computer server comprising a programmed computer processor configured to performed the steps of: receiving, via the user interface, an input parameter file that identifies one of a target entity and a data structure, as well as an action to be performed on the target entity or data structure, wherein the action is one of insert, delete, and de-duplicate” at [0032]-[0035] and Figs. 1, 4;
(Teletia teaches a user interface connected to a server, which receives DML operation such as insert, delete, update to be perform on a HDFS file)
 “receiving, via the user interface, one or more data manipulation language (DML) operations in a single iteration on the corresponding HDFS file” at [0035]-[0040];
(Teletia teaches the step of receiving DML operation such as delete, insert, and update to be operated on the HDFS file)
“performing the one or more DML operations in a single iteration on the corresponding HDFS file to create an updated HDFS file” at [0035]-[0040];
(Teletia teaches the steps of performing the DLM operation such as delete, insert, update in a single iteration on the corresponding HDFS file (i.e., “customer_hdfs”) to create an updated HDFS file) 
“providing roll-back capability by maintaining a backup of the original corresponding HDFS file” at [0041];
(Teletia teaches the original external table “customer_hdfs” is renamed “customer_hdfs_old,” and the new external table “customer_hdfs_temp” is renamed the original name “customer_hdfs”)
Teletia does not explicitly tech “identifying a corresponding file from a Hadoop Distributed File System (HDFS) based on a file name mapping to obfuscated file names and responsive to the target entity or data structure” as claimed. However, Crawford teaches a distributed file system include a NameNode which provides a mapping between the request file names and Block ID of the blocks in the requested HDFS file at [0029]-[0030]. Thus, it would have been obvious to one of ordinary skill in the art to combine Crawford with Chang’s teaching in order to identify the requested data stored on the HDFS.
As per claim 2, Teletia and Crawford teach the system of claim 1 discussed above. Teletia also teaches: wherein “the data manipulation language enables one or more actions to be performed, wherein the one or more actions comprise Insert, Update, Delete, and De-Dup” at [0022].

As per claim 3, Teletia and Crawford teach the system of claim 1 discussed above. Teletia also teaches: wherein “the one or more data manipulation language operations are provided natively on Hadoop” at [0030]-[0041].

As per claim 4, Teletia and Crawford teach the system of claim 1 discussed above. Teletia also teaches: wherein “the rollback option creates a backup of an original dataset with versioning data” at [0041].

As per claim 5, Teletia and Crawford teach the system of claim 4 discussed above. Teletia also teaches: wherein “the backup is store at the HDFS” at [0041].

As per claim 6, Teletia and Crawford teach the system of claim 1 discussed above. Crawford also teaches: wherein “the file name mapping is stored and maintained at a metadata repository” at [0029]-[0030].

As per claim 7, Teletia and Crawford teach the system of claim 1 discussed above. Crawford also teaches: wherein “the obfuscated file names are stored at the HDFS” at [0019]-[0030].
As per claim 8, Teletia and Crawford teach the system of claim 1 discussed above. Teletia also teaches: wherein “the input parameter file further comprises transformation logic to perform a DML operation” at [0030]-[0041].

As per claim 10, Teletia and Crawford teach the system of claim 1 discussed above. Teletia also teaches: wherein “the input parameter file comprises reference data, filter data and one or more DML actions” at [0030]-[0041].

Claims 11-18, 20 recite similar limitations as in claims 1-9, 10 and are therefore rejected by the same reasons.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teletia and Crawford as applied to claims 1-8, 10-18, 20 above, and further in view of Morris et al. (US 2014/0344222 A1), hereinafter “Morris”.
As per claims 9, 19, Teletia and Crawford teach the system of claim 1 discussed above. Teletia does not teaches: “the input parameter file comprises current business day snapshot data and previous business day snapshot data” as claimed. However, Morris teaches a method for replication size estimation including the step of inputting a current business day snapshot data and a previous business day snapshot data at [0046]-[0048]. Thus, it would have been obvious to one of ordinary skill in the art to combine Morris with Teletia-Crawford’s teaching in order to allow estimating the size of the data transfer by comparing the most current snapshot to the previous snapshot, as suggested by Morris at [0048].
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







 Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHANH B PHAM/           Primary Examiner, Art Unit 2166

March 30, 2021